DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 19 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for either providing a B4C and Si3N4 material and depositing sequentially and also for applying a matrix slurry, does not reasonably provide enablement for the combined steps within one single process.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The specification delineates the processes that are claimed within the same process as unique alternative embodiments.  In regard to the amount of direction provided, there are no specific examples of the process in combination or any example that includes each of the providing and/or applying a slurry step.  In regard to skill in the art, while generally one of ordinary skill would understand how to apply each of the steps individually, it is not clear how one would perform the sequential deposition and also the slurry – there is no guidance as to if they are somehow combined and/or if one step must occur before the other.  It is noted that the “providing a B4C” step in the 

Claim 19 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The specification includes literal support for each of the claim steps, but does not support the combination of the steps of “providing” as per line 8 along with the “applying” step as per line 13.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The instant claim requires that the applying a matrix slurry step is carried out “to the fiber reinforcement material OR to a preform”, but the other process steps are directed to a fiber reinforcement material, so it is not clear if this applying step is to be carried out on a different or the same substrate.  

Prior Art
It is noted that the claim is not rejected over the prior art, the step of “providing” as per line 8, in the context of the rest of the claim, has been previously found allowable.  Art of interest includes Bai (CN101817684) which teaches the formation of hexagonal boron nitride from a slurry including silicon nitride and a boron source.  While ‘684 teaches boric acid, Morita (2002/0058139) further teaches that boric acid and/or boron carbide are alternative materials for forming a boron compound.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715